IN THE COURT OF APPEALS OF TENNESSEE
                             AT JACKSON
                                October 27, 2015 Session


                  RANDALL THOMPSON v. HERBERT HAMM

                   Appeal from the Circuit Court for Shelby County
                     No. CT00470610 D’Army Bailey, Judge

                          ________________________________

              No. W2015-00004-COA-R3-CV – Filed November 17, 2015
                      _________________________________


Plaintiff brought a malicious prosecution action against defendant. Defendant moved for
summary judgment, which the trial court granted. Discerning no error, we affirm.
   Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

J. STEVEN STAFFORD, P.J.,W.S., delivered the opinion of the Court, in which ARNOLD B.
GOLDIN, J., and BRANDON O. GIBSON, J., joined.

T. Edgar Davison, Memphis, Tennessee, for the appellant, Randall Thompson.

John Michael Ryall and Deborah Godwin, Memphis, Tennessee, for the appellee, Herbert
Hamm.

                                         OPINION

                                        Background
       Plaintiff-Appellant Randall Thompson (―Appellant‖) was the Maintenance Manager at
the City of Memphis South Water Treatment Plant (―the plant‖) for over four years. During
his tenure as Maintenance Manager, the City allegedly received numerous complaints against
Appellant concerning racial discrimination against African Americans. In May 2008,
Defendant-Appellee Herbert Hamm (―Appellee‖) provided the City of Memphis (―City‖)
with an affidavit describing certain instances of discrimination by Appellant in the hiring
process at the plant. The allegations against Appellant prompted the City to hire legal counsel
to conduct an independent fact-finding investigation into the allegations involving racial
discrimination in the hiring process.1 Attorneys from the law firm of Glankler Brown, PLLC,
(―Glankler Brown‖) conducted several interviews with the plant’s employees, including
Appellee. Throughout the investigation and subsequent proceedings, Appellant has
adamantly denied the allegations that he had engaged in discriminatory practices.
       As a result of the investigation by Glankler Brown, the City found that it had
sufficient evidence to charge Appellant with various violations of City policies and work
rules. The City held pre-disciplinary hearings for Appellant on September 10, 2008 and
September 14, 2008. Appellant was presented with the affidavit of Appellee at this time and
denied the allegations. After the hearing, the City ultimately determined that sufficient
evidence existed to sustain the charges against Appellant. As a result, Appellant was
terminated on September 18, 2008, from his position with the plant as Maintenance Manager.
       Appellant thereafter appealed his termination to the City’s Civil Service Commission
(―Commission‖). The Commission conducted two evidentiary hearings during November and
December 2008. During these hearings, testimony was heard from Appellant, Appellee, and
multiple co-workers. The co-worker witnesses allegedly denied that Appellant had acted
discriminatorily against anyone.2 Testimony also showed that tension existed between
Appellant and Appellee. Appellee, however, affirmed the allegations contained in his
affidavit.
       On January 9, 2009, the Commission issued a decision to set aside the termination,
finding that there was insufficient evidence to sustain the charges against Appellant. The City
appealed the decision to set aside the termination to the Shelby County Chancery Court. By
written order entered September 2, 2009, the chancery court affirmed the Commission’s
decision to set aside the termination. The chancery court’s order provides:
                [T]he Commission did not abuse its discretion or act arbitrarily
                or capriciously in finding Mr. Thompson to be more credible
                than Mr. Hamm. The record[3] clearly points to the fact that all
                witnesses other than Herbert Hamm (Mr. Thompson’s accuser)
                had never heard Mr. Thompson make racially derogative
                remarks. The record reflects that Mr. Thompson played a part in

        1
          The specific date that the law firm was retained to perform the investigation is unclear from the
record on appeal.
        2
          Appellant asserts that the co-workers testified that Appellant had not discriminated against African
Americans previously. Appellee does not appear to dispute this fact. However, the record on appeal does not
include the full transcript of the hearings.
        3
          The full record from the administrative proceedings is not included in the record on appeal to this
Court.

                                                      2
                 establishing a committee to help with racial tensions in the Plant
                 and that Mr. Thompson also hired African American employees.
                 . . . The record reflects that Mr. Hamm had issues with Mr.
                 Thompson. Mr. Hamm did not get the promotion he wanted. . . .
                 The Court finds that the findings of the [Commission] are
                 supported by the weight of the evidence contained in the record.
In affirming the Commission’s decision, the chancery court also concluded that Appellant
should be immediately reinstated. Appellant was awarded back pay with interest.
       On September 17, 2009, Appellant filed an action against Appellee in the Shelby
County General Sessions Court. On the civil warrant, he asserted claims of defamation and
slander. The case was continued on several occasions, and eventually, on September 9, 2010,
the general sessions judge entered judgment. Although the judgment section of the civil
warrant is illegible, neither party disputes that judgment was entered in favor of Appellee. On
September 16, 2010, Appellant filed a notice of appeal to the Circuit Court. He did not file a
complaint in the Circuit Court at this time.
       Appellee moved to dismiss Appellant’s appeal on October 22, 2010 on two separate
bases: (1) that the affidavit filed by Appellee could not form the basis of a defamation claim,
and (2) that the statute of limitations had expired by the time Appellant filed the civil
warrant. Appellant responded to the motion to dismiss on December 9, 2010. The crux of his
response was a request to amend his complaint to ―clarify the allegations‖ against Appellee.
On January 4, 2011, without a ruling from the trial court on his request, Appellant filed a
complaint in the Circuit Court.4 In this complaint, Appellant asserted, for the first time, a
cause of action for malicious prosecution. The complaint omitted the claims for defamation
and slander, as had been alleged in the civil warrant filed in General Sessions Court.
        Appellee moved to dismiss the newly-filed complaint on May 4, 2011, pursuant to
Rule 12.06 of the Tennessee Rules of Civil Procedure. Appellee argued that Appellant failed
to state a malicious prosecution claim because Appellee did not institute the administrative
proceedings against Appellant. The trial court denied this motion via written order entered
December 11, 2012. The trial court also issued a decision letter dated February 18, 2014.5 On
        4
         Although Appellant requested leave of court to file his complaint, permission from the court was not
necessary because Appellee had not yet filed a responsive pleading. See Tenn. R. Civ. P. 15.01 (―A party may
amend the party’s pleadings once as a matter of course at any time before a responsive pleading is served . . .
.‖). Appellee’s motion to dismiss is not a ―responsive pleading.‖ Adams v. Carter Cnty. Mem’l Hosp., 548
S.W.2d 307, 309 (Tenn. 1977).
        5
          It is unclear the reason for the substantial delay. The trial court’s decision letter, unlike its order,
contains its reasoning for denying the motion to dismiss. The trial court found that ―how deeply Defendant
Hamm participated in the administrative case against Plaintiff . . . is an issue of fact to be tried by the [j]ury.‖
                                                         3
August 29, 2014, Appellee answered the complaint and generally denied the material
allegations.
        On October 28, 2014, Appellee filed a motion for summary judgment asserting that
Appellant could not establish a claim for malicious prosecution for several reasons. First,
Appellee argued that neither a lawsuit nor judicial proceeding was ever brought against
Appellant as is required to state a claim for malicious prosecution. Appellee also argued that,
even assuming a lawsuit or judicial proceeding had occurred, he was not the party who
initiated it. He also argued that probable cause existed to institute disciplinary proceedings
against Appellant because the City sustained the violations after an investigation. Finally,
Appellee again argued that the statute of limitations had expired. Appellee also attached the
affidavit of Chandell Ryan Carr in support of his motion. Ms. Carr served as the EEO/Labor
Relations Manager for the City’s Division of Human Resources. She stated that the City had
received numerous complaints against Appellant alleging discriminatory practices in his job
selection process. She further asserted that the City indeed hired outside legal counsel to
investigate these claims and that the City ultimately decided to pursue disciplinary action
against Appellant. She stated that the conclusion was based on evidence from multiple
sources, including Appellee’s affidavit. Further, she stated that ―[t]he City’s determination
that [Appellant] should face disciplinary action was made by management personnel of the
[City] and was based on the totality of the evidence.‖
        The trial court granted Appellee’s motion for summary judgment on December 3,
2014, finding that Appellee’s involvement in the proceedings against Appellant was
insufficient to support a claim of malicious prosecution. It concluded that the City, if anyone,
was responsible for initiating the proceedings, and Appellant’s involvement was limited to
providing information to the City. Accordingly, the trial court concluded that Appellee was
entitled to judgment as a matter of law. Appellant appealed.
                                             Issue
      Appellant presents one issue for review: Whether the trial court erred by ruling that
Appellee was entitled to summary judgment on Appellant’s claim of malicious prosecution
because Appellant could not state a cause of action.
       In addition, Appellee presents one issue for review: Whether Appellant’s claim is
barred by the applicable statute of limitations.
                                    Standard of Review
       Summary judgment is appropriate where: (1) there is no genuine issue with regard to
the material facts relevant to the claim or defense contained in the motion and (2) the moving
party is entitled to judgment as a matter of law on the undisputed facts. Tenn. R. Civ. P.
                                               4
56.04. In cases where the moving party does not bear the burden of proof at trial, the movant
may obtain summary judgment if it:
               (1) Submits affirmative evidence that negates an essential
              element of the nonmoving party’s claim; or
              (2) Demonstrates to the court that the nonmoving party’s
              evidence is insufficient to establish an essential element of the
              nonmoving party’s claim.
Tenn. Code Ann. § 20-16-101 (applying to cases filed after July 1, 2011); see also Rye v.
Women's Care Ctr. of Memphis, MPLLC, --- S.W.3d ---, 2015 WL 6457768, at *22 (Tenn.
Oct. 26, 2015) (judicially adopting a summary judgment parallel to the statutory version
contained in Tenn. Code Ann. § 20-16-101). When the moving party has made a properly
supported motion, the ―burden of production then shifts to the nonmoving party to show that
a genuine issue of material fact exists.‖ Id. at 5; see Robinson v. Omer, 952 S.W.2d 423, 426
(Tenn. 1997); Byrd v. Hall, 847 S.W.2d 208, 215 (Tenn. 1993). The nonmoving party may
not simply rest upon the pleadings but must offer proof by affidavits or other discovery
materials to show that there is a genuine issue for trial. Tenn. R. Civ. P. 56.06. If the
nonmoving party ―does not so respond, summary judgment, if appropriate, shall be entered.‖
Tenn. R. Civ. P. 56.06.
       On appeal, this Court reviews a trial court’s grant of summary judgment de novo with
no presumption of correctness. See City of Tullahoma v. Bedford Cnty., 938 S.W.2d 408,
412 (Tenn. 1997). In reviewing the trial court’s decision, we must view all of the evidence in
the light most favorable to the nonmoving party and resolve all factual inferences in the
nonmoving party’s favor. Luther v. Compton, 5 S.W.3d 635, 639 (Tenn. 1999); Muhlheim
v. Knox. Cnty. Bd. of Educ., 2 S.W.3d 927, 929 (Tenn. 1999). If the undisputed facts support
only one conclusion, then the court’s summary judgment will be upheld because the moving
party was entitled to judgment as a matter of law. See White v. Lawrence, 975 S.W.2d 525,
529 (Tenn. 1998); McCall v. Wilder, 913 S.W.2d 150, 153 (Tenn. 1995).
                                         Discussion
        This appeal requires this Court to examine whether any genuine disputes of material
fact exist, and if they do not, whether the undisputed facts demonstrate that Appellant can
proceed with his claim for malicious prosecution. According to the Tennessee Supreme
Court, to establish a claim for malicious prosecution, a plaintiff must prove the following
essential elements: ―(1) a prior suit or judicial proceeding was instituted without probable
cause, (2) defendant brought such prior action with malice, and (3) the prior action was
finally terminated in plaintiff’s favor.‖ Roberts v. Fed. Express Corp., 842 S.W.2d 246, 247–

                                              5
48 (Tenn. 1992) (citing Christian v. Lapidus, 833 S.W.2d 71, 73 (Tenn. 1992); Lewis v.
Allen, 698 S.W.2d 58, 59 (Tenn. 1985)).6
       Appellant asserts that the trial court erred when it granted summary judgment in favor
of Appellee for several reasons. First, Appellant claims that the termination proceeding
constituted a proceeding sufficient to sustain a claim for malicious prosecution. In his brief,
he relies heavily on his assumption that, ―[a]s a result of the Affidavit submitted by
[Appellee], [Appellant] was investigated and terminated.‖ Further, he asserts that the
termination proceeding was brought with malice and without probable cause. Finally, he
notes that the proceedings were terminated in his favor when the chancery court overturned
the Commission’s decision and reinstated his employment.
       The trial court, as stated above, disagreed with Appellant’s contentions. The trial court
ultimately concluded that Appellee was entitled to judgment as a matter of law on
Appellant’s claim for malicious prosecution:
                 . . . because the undisputed facts do not establish that Defendant
                 Hamm initiated any type of lawsuit or judicial proceeding
                 against Plaintiff. The facts demonstrate that Plaintiff’s claims
                 arise from an internal termination decision made by the City of
                 Memphis. Defendant Hamm’s only involvement in the City’s
                 internal investigation was providing the City information
                 regarding Plaintiff’s conduct. Such action on the part of
                 Defendant Hamm does not constitute the initiation of a lawsuit
                 or judicial proceeding against Plaintiff as is required to succeed
                 on a claim for malicious prosecution. Furthermore, the Civil
                 Service proceedings involved in Plaintiff’s case were initiated
                 by Plaintiff, not Defendant Hamm.
Accordingly, the trial court granted the motion for summary judgment in favor of Appellee
and dismissed Appellant’s cause of action.
       Appellee asserts that Appellant cannot establish a claim for malicious prosecution
because the proceedings that resulted in Appellant’s termination do not constitute judicial or
quasi-judicial proceedings of a kind to support a claim for malicious prosecution; that
Appellee did not institute the proceedings against Appellant; that there was sufficient
probable cause to support the allegations; and that Appellee did not act with malice. We
begin with Appellee’s argument that his provision of information to the City is insufficient to

        6
           While claims of malicious prosecution were historically limited to the institution of criminal
proceedings, it is now generally recognized that the malicious institution of civil proceedings may be the basis
for a claim. Kauffman v. A.H. Robins Co., 448 S.W.2d 400 (Tenn. 1969).
                                                       6
establish that Appellee instituted a wrongful prosecution, as our resolution of this issue is
dispositive of this appeal. Generally,
              One who causes a third person to institute a wrongful
              prosecution may be held liable in damages to the party injured to
              the same extent as if he or she had directly instituted the
              proceedings. Thus, a person is liable for malicious prosecution
              even though he or she did not personally sign the complaint that
              initiates the proceeding or did not file a direct charge.
              However, to render one liable for a malicious prosecution begun
              by another, it must appear that he or she was the proximate and
              efficient cause of putting the law in motion; some affirmative
              act in connection with the prosecution must be shown. A private
              person can be said to have initiated a criminal proceeding, thus
              satisfying that element of a malicious prosecution claim, if he or
              she has insisted that the plaintiff should be prosecuted, that is, if
              he or she has brought pressure of any kind to bear upon the
              public officer’s decision to commence the prosecution.
52 Am. Jur. 2d Malicious Prosecution § 25 (footnotes omitted); see also 52 Am. Jur. 2d
Malicious Prosecution § 9 (noting that principles surrounding the tort of malicious
prosecution generally apply equally to claims based on civil and criminal proceedings).
However, this Court has held ―that before one can be liable for malicious prosecution, he
must do something more than merely give information.‖ Wykle v. Valley Fidelity Bank &
Trust Co., 658 S.W.2d 96, 99 (Tenn. Ct. App. 1983), perm. app. denied (Tenn. Aug. 1,
1983). Further, the ―giving of information or the making of the accusation . . . does not
constitute a procurement of the proceedings which the third person initiates thereon if it is
left to the uncontrolled choice of the third person to bring the proceedings or not as he may
see fit.‖ Cohen v. Ferguson, 336 S.W.2d 949, 954 (Tenn. Ct. App. 1959) (citing
Restatement (First) of Torts § 653, cmt. b (1938)). The person sought to be found liable
must ―take[] some active part in instigating or encouraging the prosecution.‖ Wykle, 658
S.W.2d at 98 (quoting Prosser on Torts 836 (4th ed.)).
       Appellee argues that the Tennessee case of Wykle v. Valley Fidelity Bank & Trust
Co. is analogous to the case-at-bar and that it demonstrates that his involvement is
insufficient to sustain Appellant’s malicious prosecution claim. In Wykle, Ivey Whittaker
purchased an Oldsmobile Cutlass from a dealership under a conditional sales contract.
Wykle, 658 S.W.2d at 97. The contract was assigned to a bank, which acquired a lien on the
vehicle. The lien, however, was never noted on the title. Mr. Whittaker eventually traded the
Oldsmobile to plaintiff, who eventually sold it to a bona fide purchaser. Several months later,
                                               7
a representative of the dealership, Lester Fox, contacted plaintiff concerning the indebtedness
owed on the Oldsmobile, and plaintiff contacted Mr. Whittaker. Mr. Whittaker assured
plaintiff that it was an unsecured personal debt. Eventually, Lester Fox’s son, an attorney,
told one of the bank’s vice presidents that plaintiff was aware of the indebtedness on the
Oldsmobile when he sold it. After an investigation by the bank’s attorney, a warrant was
issued for plaintiff for violation of Tennessee Code Annotated Section 39-3-927, which
concerns the disposal of encumbered property. Although Mr. Fox testified at plaintiff’s
preliminary hearing, the criminal case against plaintiff was ultimately dismissed for lack of
probable cause and, although presented to the Grand Jury, no indictment was returned.
       The plaintiff subsequently brought a malicious prosecution action against the bank,
one of its vice presidents, and Mr. Fox. Id. at 96. The trial court dismissed the case upon the
defendants’ motion for summary judgment. On appeal, we stated that we were ―[mindful]
that Mr. Fox’s [dealership] assigned the contract with recourse and that he obviously had an
interest in collecting the note,‖ but he is not liable ―’merely because of his approval . . ., nor
for appearing as a witness against the accused, even [if] his testimony is perjured . . . .’‖ Id. at
98 (quoting Prosser on Torts 836 (4th ed.)). In affirming the grant of summary judgment in
favor of Mr. Fox, we concluded that he merely provided information, which was insufficient
to support a malicious prosecution claim. Id. at 99.7
        In this case, as stated above, both parties agree that Appellee provided an affidavit to
the City alleging Appellant had a history of discriminating against African Americans.
However, the parties do not agree on whether Appellee’s affidavit and provision of
information during the investigation of Appellant are sufficient to provide the legal basis for
the institution of proceedings against Appellant. Our review of the Appellee’s statement of
undisputed facts and Appellant’s responses thereto demonstrates that Appellee’s involvement
was indeed limited to providing information. Subsequently, the City made the independent
decision to hire Glankler Brown to investigate the claims in the affidavit and interview
Appellant’s coworkers.

      Even after reviewing the facts in the light most favorable to Appellant—and despite
Appellant’s attempts to overstate the involvement of Appellee8—the record supports the

        7
          For reasons not relevant to this appeal, we reversed and remanded the grant of summary judgment in
favor of the remaining defendants.
        8
            For example, in Appellant’s response to Appellee’s statement of undisputed facts, he states:

                         [Undisputed Fact of Appellee No. 11:] Defendant Hamm’s only
                  involvement in the investigative process was providing information to the
                  City.
                         RESPONSE: Disputed; Hamm provided a false, malicious affidavit
                                                       8
conclusion that Appellee merely provided information and the City independently decided
whether to pursue further action against Appellant. The record is devoid of any allegations
that Appellee urged or encouraged the City to investigate Appellant. As evidenced by the
investigation and multiple hearings, the City, and not Appellee, had control over the decision
of whether to pursue or abandon the charges against Appellant. See Pera v. Kroger Co., 674
S.W.2d 715, 723–24 (Tenn. 1984) (―In order for liability to be imposed under this principle,
however, the prosecuting witness must have some control over the prosecution. It appears to
be well settled that where the instigator has no control over the case once prosecution has
begun, his participation will not subject him to liability.‖) As stated in Pera, ―[c]ases in
which liability has been imposed . . . usually involve conduct such as urging a prosecutor to
proceed against his own advice or judgment . . . .‖ Id. at 723. That is simply not the case
here. Although the record is clear that Appellee made allegations against Appellant and
provided the City with information, the record is devoid of any other action taken by
Appellee that could be interpreted as ―urging‖ or ―encouraging‖ the proceedings against
Appellant. Id. at 723, 724. As evidenced by the affidavit provided by Ms. Carr, the City
conducted its own investigation and made the decision as to whether to proceed against
Appellant. To this end, Appellant does not dispute that the City ultimately controlled the
choice of whether to institute proceedings against Appellant. See Smith v. Kwik Fuel Ctr.,
No. E2005-00741-COA-R3CV, 2006 WL 770469, at *6 (Tenn. Ct. App. Mar. 27, 2006)
(considering whether the defendant ―exerted control over the decision to prosecute‖).
Accordingly, we must conclude that Appellee’s mere provision of information to the City,
without more, is insufficient to render him liable for malicious prosecution against
Appellant.9



                 intended to get both [Appellant’s co-worker] and [Appellant] terminated.
                 Testimony in the Civil Service hearing [showed] that Hamm desired
                 [Appellant’s co-worker’s] job and there was animosity towards him and
                 [Appellant].

        While we acknowledge that Appellant’s assertions of malice are prevalent in the record, they are
simply insufficient to refute the fact that Appellee indeed did only provide information.
        9
             In addition, although Appellant denies the allegations contained in the affidavit, his denial is
immaterial. The law is clear that the provision of information is insufficient to support a claim for malicious
prosecution, whether the information is truthful or false. Ryerson v. Amer. Sur. Co. of NY, 373 S.W.2d 436,
438 (Tenn. 1963) (―The plaintiff on the trial may deem it necessary to prove that certain statements made in the
first trial were false in order to help make out an element of his action, e.g., malice or lack of probable cause;
but the false statements would only be evidence of the element sought to be shown. They would not be the
gravamen of the action.‖); Millsaps v. Millsaps, No. 159, 1989 WL 44840, at *2 (Tenn. Ct. App. May 3, 1989)
(―Averring that allegations in the initial complaint are false and without basis in fact is merely an attempt to
show lack of probable cause.‖).
                                                        9
        Still, Appellant asserts that Appellee can be held liable because the ―Affidavit
submitted by Hamm was the key factor in Thompson’s termination and the City’s decision.‖
Respectfully, we similarly find this argument unpersuasive. In Hatfield v. Cleveland Bank &
Trust Co., plaintiff sued the defendant for malicious prosecution claiming that the defendant
had sought a warrant from a police officer and urged the prosecution to commence. No.
03A01-9506-CV-00209, 1995 WL 621003, at *3 (Tenn. Ct. App. Oct. 24, 1995). The police
officer swore out the warrant without ―any independent investigation of the facts related to
him by [the defendant].‖ Id. at *2. On appeal, we concluded that the trial court erred when it
granted defendant’s motion for a directed verdict at trial because one could conclude that the
defendant likely knew, based on her prior dealings with that police officer, that he would
likely swear out the warrant without further investigation. Id. at 3.
        On the contrary, in the case-at-bar, the City conducted an independent investigation
before pursuing further action against Appellant. The investigation by Glanker Brown
ultimately prompted disciplinary action against Appellant, and the City held a civil service
hearing wherein, we presume from the information in the record, that several witnesses
testified, including Appellee, Appellant, and multiple co-workers. Although the City only
found Appellee to be credible and discredited the other three witnesses, it cannot be
overemphasized that the record supports the conclusion that the City, not Appellee,
ultimately made the decision to pursue discipline against Appellant, even if the information
provided by Appellee was a ―key factor,‖ as contended by Appellant. Accordingly, we must
conclude that the undisputed facts do not support Appellant’s claim for malicious
prosecution.
       Appellant, however, contends that the situation in this case is highly analogous to the
Tennessee Supreme Court’s decision in Kaufmann v. A.H. Robins Co., 448 S.W.2d 400
(Tenn. 1969). Respectfully, we disagree. In Kaufmann, the defendant previously filed a
complaint against plaintiff with the State of Tennessee Board of Pharmacy, charging
―plaintiff with substituting a medical preparation for defendant’s product . . . .‖ Kaufmann,
448 S.W.2d at 401. Ultimately, the trial court dismissed the lawsuit, and on appeal, the
Supreme Court held that plaintiff did state a cause of action against the defendant. However,
Kaufmann is readily distinguishable from the instant case for several reasons. To begin, the
primary focus of the Supreme Court’s decision in Kaufmann was whether the proceeding
before the State of Tennessee Board of Pharmacy constituted a judicial or quasi-judicial
proceeding sufficient to satisfy that element of a malicious prosecution claim, rather than the
question of whether Appellee actually instituted the proceedings against Appellant. Further,
regarding the facts of Kaufmann, the defendant in that case filed ―a formal complaint with
the Board in which it stated that it stood ready to attempt to prove the alleged violation of the
pharmacy laws.‖ Id. at 404–05. Thus, it appears that the defendant in Kaufmann assumed a
prosecutorial role, whereas Appellee in this case simply provided information to the City,

                                               10
assuming a role more akin to a witness. Last, our research reveals that Kaufmann has never
been cited by any Tennessee court for the proposition that either testifying or providing
information to authorities who then conduct an independent investigation to confirm the
allegations is alone sufficient to support a malicious prosecution claim. Thus, Appellant’s
attempt to argue that Kaufmann should dictate our analysis of this case is, respectfully,
unavailing.
        Finally, we are cognizant that the Supreme Court has also opined on certain policy
considerations surrounding malicious prosecution claims: ―Malicious prosecution claims
have the potential to create a chilling effect on the right to access the courts. The threat of a
malicious prosecution action may reduce the public’s willingness to resort to the court system
for settlement of disputes.‖ Himmelfarb v. Allain, 380 S.W.3d 35, 41 (Tenn. 2012). We
decline to extend the bounds of a malicious prosecution claim such that would potentially
deter employees from making reports similar to Appellee’s because they are fearful of a
retributory malicious prosecution action.
      We accordingly affirm the trial court’s decision to grant summary judgment in favor
of Appellee. Based on this conclusion, all other issues are pretermitted.
                                          Conclusion
      The judgment of the Shelby County Circuit Court is affirmed, and this cause is
remanded for all further proceedings as may be necessary and are consistent with this
Opinion. Costs of this appeal are taxed to Appellant Randall Thompson and his surety.



                                                    _________________________________
                                                    J. STEVEN STAFFORD, JUDGE




                                               11